DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the word “spellicle” appears to be a typographical error and is understood to be --pellicle--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein et al. [US 2008/0158535].
For claim 1, Goldstein teaches a lithography patterning system (see Fig. 4), comprising: 
a reticle (photomask 420) having patterned features (see [0002]); 
a pellicle having a plurality of openings (openings of mesh 105, see Fig. 1B), the pellicle configured to protect the reticle against particles and floating contaminants; 

one or more mirrors (410 and 430) configured for guiding reflected and/or projected patterned features onto a wafer (435).
For claim 11, Goldstein teaches a pellicle (see Fig. 1B) comprising: a pellicle structure having a plurality of openings (openings of mesh 105, see [0021] and [0038]), wherein the plurality of openings comprise between 5% and 99.9% of lateral surface area of the pellicle structure (square wire mesh with width of 5 microns and pitch of 185 microns has approximately 95% coverage, or square wire mesh with width of 10 microns and pitch of 185 microns has approximately 89% coverage, see [0038]); and a frame (115) for supporting the pellicle structure.
For claim 17, Goldstein teaches a imaging system (see Fig. 4), comprising: a reflective mask (420) having patterned features on one side of the reflective mask (see [0002]); at least one lens or mirror (410 and 430); and a pellicle (see Fig. 1B) having a plurality of openings (openings of mesh 105, see [0021] and [0038]) disposed between the reflective mask and the at least one lens or mirror (see arrangement in Fig. 4).
For claim 4, Goldstein teaches the one or more mirrors include at least two mirrors (410 and 430), wherein the pellicle is placed in an optical path between the at least two mirrors (see arrangement in Fig. 4).
For claim 5, Goldstein teaches the plurality of openings in the pellicle are formed by a plurality of bar shaped materials (line wire elements of wire mesh, see Fig. 1B).
For claims 6 and 15, Goldstein teaches the plurality of openings in the pellicle form a honey comb structure or a mesh structure (wire mesh, see [0021]).
For claims 7, 8, and 20, Goldstein teaches the plurality of openings comprise between 5% and 99.9% of lateral surface area of the pellicle (square wire mesh with width of 5 microns and pitch of 185 microns has approximately 95% coverage, or square wire mesh with width of 10 microns and pitch of 185 microns has approximately 89% coverage, see [0038]).
For claim 9, Goldstein teaches the radiation has a wavelength between 10.0 nm and 450.0 nm (see [0004] and [0038]).
For claims 10 and 16, Goldstein teaches the pellicle has a transmission efficiency up to 90% (60% and about 90%, see [0027] and [0038]) for radiation wavelengths ranging from 13.4 nm to 13.6 nm (13.5 nm, see [0037]).
For claim 12, Goldstein teaches the pellicle structure comprises a plurality of layers wherein the plurality of layers comprise at least two different materials or compositions (silicon film 110, capping layer of titanium, and mesh material 105 of nickel, tungsten or gold-coated tungsten, see [0021] and [0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Yonekawa et al. [US 2008/0246939].
For claim 14, Goldstein fails to teach some of the bar shaped materials of the plurality of bar shaped materials are electrically charged or magnetized.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include the power sources as taught by Yonekawa in the wire mesh pellicle as taught by Goldstein in order to repulse charged particles from adhere to the original.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Lairson et al. [US 2017/0146902].
For claims 13 and 19, Goldstein fails to teach the plurality of openings are formed by a plurality of bar shaped materials having a width between 1 nm and 1 µm, and a pitch between 1 µm and 100 µm.
Lairson teaches the plurality of openings are formed by a plurality of bar shaped materials having a width between 1 nm and 1 µm (500 nm, see [0020]) and a pitch between 1 µm and 100 µm (25 µm).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the width and pitch as taught by Lairson in the mesh dimensions as taught by Goldstein in order to increase the transparency to 96% to 99.7% and increase the exposure dose to the substrate.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Okoroanyanwu et al. [US 2008/0152873].
For claims 2and 18, Goldstein teaches the pellicle is provided at a distance between 1 mm and 10 mm from the mask (pellicle 425 may be situated at about 5 mm to about 6 mm from 
Okoroanyanwu teaches the pellicle is attached to the reflective reticle on a side of the patterned features (see Fig. 1 and [0011]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach the pellicle to the reticle as taught by Okoroanyanwu in the arrangement of the pellicle and reticle as taught by Goldstein in order to maintain alignment of the pellicle and protection of reticle surface during transport outside the exposure apparatus.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Wurm et al. [US 2006/0160031].
For claim 3, Goldstein fails to teach the pellicle is placed beside an optical path between the radiation source and the wafer.
Wurm teaches the pellicle is placed beside an optical path between the radiation source and the wafer (see [0074] and Figs. 4 and 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the removal or filter device as taught by Wurm in the control of the position of the pellicle as taught by Goldstein in order accommodate the removal and replacement of a damaged pellicle to ensure the exposure process is continued and throughput is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882